Citation Nr: 1512534	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to Department of Veterans Affairs (VA) disability compensation under 38 U.S.C.A. §1151 for additional disability of subcutaneous emphysema as the result of surgery at the Memphis VA Medical Center on September 21, 2001.

2. Entitlement to Department of Veterans Affairs (VA) disability compensation under 38 U.S.C.A. §1151 for additional disability of chronic obstructive pulmonary disease (COPD) as the result of surgery at the Memphis VA Medical Center on September 21, 2001.

3. Entitlement to service connection for erectile dysfunction as secondary to COPD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1971 and from December 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the VA Regional Office (RO) in Nashville, Tennessee.

In August 2010, the Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of this hearing has been associated with the claims file.

In February 2014, the Board remanded these claims for additional development and consideration.  Unfortunately, still further development is needed.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded these claims for a VA examination, which was provided in March 2014.  While the Board notes that the examination and resultant opinion were by a fully licensed medical doctor, there is no information of record indicating what type of medicine the examiner practices.  The medical opinion necessary for claims filed under 38 U.S.C.A. §1151 asks for information regarding degree of care, negligence, lack of proper skill, error in judgement, and foreseeability.  Therefore, it is important that the VA examination and opinion are provided by someone familiar with the type of surgery the Veteran is claiming caused his additional disability, so here, someone who specializes in the area of lung surgery.

Therefore, a file review and additional medical opinion should be obtained on remand from a VA clinician who specializes in lung surgery.

Accordingly, the case is REMANDED for the following action:

1. Request a medical opinion from a VA clinician who specializes in lung surgery.  The claims folder and a copy of this remand should be made available to the clinician, who must indicate whether or not the claims folder was reviewed.

If the clinician finds it necessary, a VA medical examination to determine the nature of the Veteran's symptomatology should be provided.

The clinician should provide an opinion as to each of the following questions:

a) Did VA exercise the degree of care in the performance of the lung surgeries in September 2001 (to include the second procedure to resolve the leak) that would be expected of a reasonable health care provider?

b) Did VA exercise the degree of care in the performance of the lung surgeries, specifically the electrocautery reduction of adhesions at the left upper lobe and the apex of the chest wall, that would be expected of a reasonable health care provider?

c) Were VA's actions and treatment with respect to the lungs in September 2001 (to include the second procedure to resolve the leak) reflective of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

d) Were VA's actions and treatment with respect to the lungs, specifically the electrocautery reduction of adhesions at the left upper lobe and the apex of the chest wall, reflective of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

e) Does the Veteran currently have additional lung disabilities (to include subcutaneous emphysema and chronic obstructive pulmonary disease) as a result of the September 2001 surgeries?

f) If the examiner determines that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or otherwise failed to take proper precautions or utilize proper judgment or skill in the lung surgeries as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the examiner should offer an opinion as to whether the Veteran suffered additional disability/disabilities as a result.  If so, please identify the additional disability or disabilities.

g) If the examiner determines that the Veteran has additional lung disabilities (to include subcutaneous emphysema and COPD) as a result of the September 2001 surgeries that are not the result of fault on the part of the VA, the examiner should provide an opinion as to whether it is at least as likely as not that the additional disabilities were the result of an event not reasonably foreseeable.

A complete rationale for any opinion expressed should be provided.

2. Ensure that the medical report requested above complies with this remand, especially with respect to the instruction to provide medical opinions.  If the report is insufficient, or if a requested action is not taken or is deficient, if should be returned to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal (to include the issue of entitlement to service connection for erectile dysfunction secondary to COPD) in light of all information or evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




